[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Ohio
State Bar Assn. v. Jacob, Slip Opinion No. 2017-Ohio-2733.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-2733
                      OHIO STATE BAR ASSOCIATION v. JACOB.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Ohio State Bar Assn. v. Jacob, Slip Opinion No.
                                     2017-Ohio-2733.]
Attorneys—Judges—Misconduct—Conviction of multiple misdemeanors, including
        solicitation and falsification—Two-year suspension with second year
        stayed on condition.
     (No. 2016-1488—Submitted February 8, 2017—Decided May 10, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                   Court, No. 2015-019.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Harry Joseph Jacob III, of Solon, Ohio, Attorney
Registration No. 0008620, was admitted to the practice of law in Ohio in 1981.
Jacob served as a Bedford Municipal Court judge from 2010 until he resigned in
                            SUPREME COURT OF OHIO




October 2014 after he was found guilty of soliciting prostitution and falsifying a
court record.
       {¶ 2} In March 2016, relator, the Ohio State Bar Association, filed an
amended complaint against Jacob charging him with judicial and professional
misconduct for the activities that led to his criminal convictions. Jacob stipulated
to most, but not all, of the allegations against him, and the matter proceeded to a
hearing before a three-member panel of the Board of Professional Conduct. The
board issued a report finding that Jacob engaged in the charged misconduct and
recommending that we sanction him with a two-year suspension, with the second
year stayed. Neither party has objected to the board’s report and recommendation.
       {¶ 3} Based upon our review of the record, we accept the board’s findings
of misconduct and agree with its recommended sanction.
                                   Misconduct
       {¶ 4} In April 2014, a Cuyahoga County grand jury indicted Jacob—while
he was serving as a municipal court judge—on 21 counts of criminal conduct,
ranging from felony tampering-with-evidence and promoting-prostitution charges
to misdemeanor solicitation and falsification offenses. In September 2014, after a
five-day bench trial, the Cuyahoga County Court of Common Pleas found him
guilty of five misdemeanors: three counts of solicitation under R.C. 2907.24(A)(1),
one count of falsification under R.C. 2921.13(A)(11), and one count of falsification
under R.C. 2921.13(A)(13). As to the remaining charges, the court either acquitted
Jacob or ordered the charges dismissed. After his convictions but before appearing
for his sentencing, Jacob resigned from the bench. In October 2014, the court
sentenced him to serve a total of 60 days in jail, pay $2,500 in fines, complete a
two-year term of probation, and submit to six months of home monitoring upon his
release from jail. He immediately served his jail time, paid his fine, and later
successfully completed probation and home monitoring.




                                         2
                                January Term, 2017




       {¶ 5} In November 2015, the Eighth District Court of Appeals affirmed
Jacob’s convictions. See State v. Jacob, 2015-Ohio-4760, 50 N.E.3d 279 (8th Dist.)
The court found that there was “sufficient and substantial evidence that Jacob
solicited at least three women to engage in sexual activity for hire.” Id. at ¶ 20. In
describing the evidence against Jacob, the court noted that he had first responded
to an advertisement in which a woman offered massages, but after they met in
person, the massages evolved into sex for money. Jacob continued to request the
woman’s services and met her at various hotels across the state. He later engaged
in three-way sexual acts with the woman and a second prostitute, asked the second
prostitute to engage in individual sexual acts with him, and also solicited
prostitution services from a third woman. Id. at ¶ 3-5.
       {¶ 6} The Eighth District also described the evidence supporting Jacob’s
falsification convictions, which arose from an unrelated case pending on his
municipal court docket. As explained by the court of appeals, a defendant, David
Holt, made an unscheduled appearance before Jacob and requested to plead guilty
to a pending domestic-violence charge. Jacob informed Holt that a domestic-
violence conviction would prevent him from owning a firearm and result in other
collateral consequences. Jacob then sua sponte reduced the domestic-violence
charge to disorderly conduct and found Holt guilty of the amended charge. Jacob
never read Holt his rights, asked him if he had consulted with an attorney, or heard
from the alleged victim. Further, Jacob amended the charge without the city
prosecutor’s presence or consent, and he signed and journalized an entry that falsely
indicated that the prosecutor had authorized the change. Id. at ¶ 6-10, 22-24.
       {¶ 7} In his appeal of the falsification convictions, Jacob admitted that he
had signed an inaccurate entry but argued that he did not actually know that the
entry was false because he had merely signed a boilerplate form. Id. at ¶ 10, 22,
24. The Eighth District, however, “emphatically reject[ed] this claim,” concluding,




                                          3
                             SUPREME COURT OF OHIO




               The facts establish that he was fully aware of his
               duplicitous actions and tried to hide them. Jacob
               knew that the journal entry was false because he was
               the one who changed it; he changed the entry to make
               it appear that the prosecutor authorized the
               amendment to the original charge, and then he signed
               off on the entry. This clearly demonstrates that he
               knowingly falsified the journal entry, not just signed
               a falsified journal entry.


Id. at ¶ 23.
        {¶ 8} At his disciplinary hearing, Jacob admitted that his consorting with
prostitutes amounted to sanctionable misconduct and that he improperly
circumvented the judicial process by sua sponte amending the charge against Holt.
He also took responsibility for signing the inaccurate journal entry. Based on this
conduct, the parties stipulated and the board agreed that Jacob violated Jud.Cond.R.
1.2 (requiring a judge to act at all times in a manner that promotes public confidence
in the independence, integrity, and impartiality of the judiciary and to avoid
impropriety and the appearance of impropriety) and Prof.Cond.R. 8.4(b)
(prohibiting a lawyer from committing an illegal act that reflects adversely on the
lawyer’s honesty or trustworthiness), 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice), and 8.4(h) (prohibiting
a lawyer from engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). Consistent with our decision in Disciplinary Counsel v. Bricker, 137
Ohio St.3d 35, 2013-Ohio-3998, 997 N.E.2d 500, the board expressly found that
Jacob’s conduct was sufficiently egregious to constitute a separate violation of
Prof.Cond.R. 8.4(h).




                                            4
                                January Term, 2017




       {¶ 9} Jacob did not stipulate, however, to relator’s charge that he had also
violated Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging in conduct
involving dishonesty, fraud, deceit, or misrepresentation). Jacob acknowledged
that in Holt’s case, he had signed a journal entry indicating that he acted “upon
motion of the prosecutor.” But according to Jacob, his secretary had selected the
wrong form from several available templates, and he had not reviewed the form
before approving it. Jacob testified that he therefore did not intend to give the
impression that the prosecutor had approved amending the charge. The board
noted, however, that the Eighth District had “soundly rejected” this argument and
ultimately found a Prof.Cond.R. 8.4(c) violation.
       {¶ 10} We agree with the board’s findings of misconduct.
                                     Sanction
       {¶ 11} When imposing sanctions for judicial and professional misconduct,
we consider several relevant factors, including the ethical duties violated, relevant
aggravating and mitigating factors, and the sanctions imposed in similar cases. See
Disciplinary Counsel v. Oldfield, 140 Ohio St.3d 123, 2014-Ohio-2963, 16 N.E.3d
581, ¶ 17.
                        Aggravating and mitigating factors
       {¶ 12} The board found the following aggravating factors: Jacob had a
selfish motive, i.e., sexual gratification, he engaged in a pattern of misconduct, he
committed multiple offenses, and he refused to acknowledge the wrongful nature
of some of his misconduct. See Gov.Bar R. V(13)(B)(2), (3), (4), and (7).
       {¶ 13} In mitigation, the board determined that Jacob had no prior
discipline, he made a timely and good-faith effort to rectify the consequences of his
misconduct by resigning from his judgeship, he had a cooperative attitude toward
the disciplinary proceedings, he demonstrated good character and reputation, he
had already served a criminal sentence for his misconduct, and he sought other
interim rehabilitation, including the assistance of the Ohio Lawyers Assistance




                                         5
                              SUPREME COURT OF OHIO




Program and a personal psychiatrist. See Gov.Bar R. V(13)(C)(1), (3) through (6),
and (8).
                                Applicable precedent
        {¶ 14} To support its recommended sanction, the board focused on several
cases in which we suspended judges for engaging in misconduct while acting in
their judicial capacities, including issuing false entries or orders.
        {¶ 15} For example, the board cited Disciplinary Counsel v. Hale, 141 Ohio
St.3d 518, 2014-Ohio-5053, 26 N.E.3d 785, in which a municipal court judge
unilaterally dismissed a speeding ticket for his personal attorney in a journal entry
that falsely stated that the dismissal was at the prosecutor’s request—although the
prosecutor had not in fact consented to the dismissal. We noted that the judge’s
false entry and his effort to cover up that misconduct were “serious violations of
his ethical duties as both an attorney and a judge,” and we found that as an
aggravating factor, he had given false testimony in the course of his disciplinary
proceeding. Id. at ¶ 39. But we also observed that he had an otherwise unblemished
30-year career, his misconduct was limited to a single case, no litigants suffered
harm as a result of his misconduct, and he took responsibility for his actions and
resigned from the bench. Under those circumstances, we decided that a six-month
suspension was appropriate. Id. at ¶ 38-40.
        {¶ 16} The board also cited Disciplinary Counsel v. Medley, 104 Ohio St.3d
251, 2004-Ohio-6402, 819 N.E.2d 273, in which a municipal court judge engaged
in repeated acts of misconduct in various cases pending before him. Specifically,
in one criminal case, the judge accepted a defendant’s guilty pleas to three charges
in exchange for the dismissal of a fourth charge—without the presence or consent
of the prosecutor. In a separate matter, the judge issued ex parte orders to prevent
a creditor from collecting on a default judgment against a local political-party
official. In one of those orders, the judge falsely stated that the official had
“appeared in open court,” although the official had instead met the judge in his




                                           6
                               January Term, 2017




office. In addition, we found that the judge had implemented procedures in debt-
collection cases that were predisposed to favor plaintiff-creditors and that
disregarded established law. Id. at ¶ 27-37.       Significant aggravating factors
included that we had previously disciplined the judge for judicial misconduct and
that he had refused to acknowledge the wrongfulness of his actions. Id. at ¶ 38.
       {¶ 17} In formulating a sanction, we noted that because the judge had
“misrepresented facts in a journal entry * * *, an actual suspension [was] warranted
based solely on that conduct.” Id. at ¶ 40. And considering Medley’s dishonesty
combined with his other ethical violations, we suspended him for 18 months, with
six months stayed. Id. at ¶ 41-43.
       {¶ 18} The board also relied on Disciplinary Counsel v. Squire, 116 Ohio
St.3d 110, 2007-Ohio-5588, 876 N.E.2d 933, in which a judge committed 40
violations of the Code of Judicial Conduct and 12 violations of the Code of
Professional Responsibility in several cases over a three-year period. Her pervasive
misconduct included issuing two entries containing false statements, ignoring clear
legal requirements, abusing her judicial contempt power, engaging in improper ex
parte communications and judicial investigations, and failing to recuse herself in
cases in which she was biased. We found that Squire’s “intemperance and complete
disrespect for litigants and attorneys who appeared before her, coupled with her
total failure to take responsibility for her misconduct,” mandated a two-year
suspension, with the second year stayed. Id. at ¶ 112.
       {¶ 19} In this case, Jacob’s in-court misconduct—i.e., his actions in Holt’s
case—and the relevant aggravating and mitigating factors are more similar to the
facts in Hale than to either Medley or Squire. Jacob, however, was also convicted
on three counts of solicitation. “[W]e have, historically, imposed discipline for an
attorney’s criminal conduct * * *.” Disciplinary Counsel v. Connor, 105 Ohio St.3d
100, 2004-Ohio-6902, 822 N.E.2d 1235, ¶ 18. And we have also noted that
“[m]embers of the judiciary have an even greater duty to obey the law, and the




                                         7
                             SUPREME COURT OF OHIO




breach of that duty has been met with the full measure of our disciplinary
authority.” Id.
       {¶ 20} By engaging in the criminal activity in this case, Jacob failed to
uphold the integrity of the judiciary, and he diminished public confidence in our
branch of government.       Considering that Jacob continued to deny making
misrepresentations in the journal entry, the board concluded that his “egregious
conduct, both inside and outside the courtroom,” warrants a two-year suspension,
with one year stayed. Based on Jacob’s ethical violations, the aggravating and
mitigating factors, and our review of applicable precedents, we find that the board’s
recommendation is reasonable and appropriate.
                                    Conclusion
       {¶ 21} For the reasons explained above, we adopt the board’s recommended
sanction. Harry Joseph Jacob III is hereby suspended from the practice of law for
two years, with the second year stayed on the condition that he commit no further
misconduct. If Jacob fails to comply with this condition, the stay will be lifted and
he shall serve the entire two-year suspension. Costs are taxed to Jacob.
                                                             Judgment accordingly.
       O’DONNELL, KENNEDY, O’NEILL, and DEWINE, JJ., concur.
       O’CONNOR, C.J., and FRENCH, J., dissent and would not stay any portion of
the suspension.
       FISCHER, J., not participating.
                               _________________
       Plunkett Cooney and Amelia A. Bower; and Eugene P. Whetzel, Bar
Counsel, for relator.
       Murman & Associates and Michael E. Murman, for respondent.
                               _________________




                                         8